Opinion by
Mb. Justice Feel,
It may be stated as a general proposition that it is negligence on the part of a passenger to alight from a moving train: P. R. R. Co. v. Aspell, 23 Pa. 147; McClintock v. R. R. Co., 21 W. N. C. 133. To this rule there are well recognized exceptions, as where the passenger leaves the train by direction of the company’s agents, or is placed in peril through their neglect, or is in the act of alighting and cannot retrace his steps, and others in which the question of negligence is to be determined by the jury: Johnson v. W. C. & P. R. R., 70 Pa. 357 Pa. R. R. Co. v. Lyons, 129 Pa. 113, and cases there cited.
The plaintiff’s difficulty in this case was to avoid the rule’ and come within the exceptions. She was a passenger on a train of'the Pennsylvania Railroad Company defendant, going from Greensburg to Stewart Station. As the train approached the station its speed was lessened, and the conductor and brakeman each announced: “The next station is Stewart.” The plaintiff immediately started from the seat she had occupied in the back part of the ear for the door in the front. When she reached the front platform the brakeman stationed there asked her to pass on to the next car, stating as the reason for his request that she could not alight from the car in which she Avas without getting into the water or mud at the side of the tracks. When she had reached the middle of the second car the train stopped, but started- again before she had come to the front platform. The conductor and a brakeman were on this platform, on the side of the ear from the station, looking forAvard to ascertain the cause of the stoppage of the train. They neither saw nor heard her when she said that she Avanted to get1 off, and she made no further attempt to attract their attention. She testified that she then noted the speed of the train, and thought that -she could alight safely. With a búndle in her hand she stepped down from the moving train to the platform. While doing this she observed that the train Avas moving faster than she had supposed, and to avoid falling she took hold of the rail of the car with her back to the engine, and was *198thrown between the platform and the track. The momentary stoppage of the train when she was at the middle of the car was to allow a train moving in the opposite direction, which bad reached the station, to discharge and receive passengers.
Under this evidence the court directed a verdict for the defendant, and to this the assignments of error relate.
The testimony left no doubt as to the facts. Upon the announcement of the name of the next station, and while the train was in motion, the plaintiff walked to the front platform of the car in which she was riding and stood there waiting for the train to stop. At the suggestion of the brakeman she crossed the platform to the next car, and while she was in that car the train stopped until another train had left the station, but was again in motion before she had reached the front platform. Supposing the station had been reached and the train would not stop again she spoke to the brakeman and conduct- or, who were standing within her reach, and failing to attract their attention she considered the chances of alighting from the train safely. She concluded she could do this, and attempted it by walking straight out from the steps of the car to the platform of the station. When it was too late she saw the danger, and added to it by taking hold of the railing of the car instead of that of the platform, thus placing her back to the engine and the direction of the motion of the train. When she fell she was within a car’s length of the station, where the train stopped.
The train was stopped in the cut before reaching the station by the engineer for reasons that were wise and under the rules of the company imperative. It was not anticipated by the conductor or brakeman, nor was the reason for it at the time_ understood by them. They had not announced that the next stop would be at Stewart, but that the next station was Stewart; and while they knew that the plaintiff intended to leave the train, they had no reason to expect that she would get off until it stopped.
The plaintiff, then, was injured in getting off a moving train. She was neither requested nor directed to do this, nor led to do it by any negligent act of those in charge. The announcement of the next station by the conductor and brakeman, and the stopping of the train by the engineer before reaching the sta*199tion, doubtless induced the belief on her part that the station had been reached ; but these were all proper acts properly done, and the least observation by her would have corrected her error. The request of the brakeman to pass from the rear car to a forward one was made in order that when she did alight she would be at the platform and avoid the mud, and it was in no sense a direction to get off. When it was made the train had not stopped, and he had no expectation that it would stop before the station was reached.
The conductor omitted no duty, unless the company was bound, after the unexpected stop, to give notice to passengers that the station had not been reached. Such a duty might have arisen if the passengers were then attempting to alight, as was the cáse in Penna. R. R. Co. v. White, 88 Pa. 327, where the plaintiff was led to believe that the station had been reached, and was injured after alighting from a standing train. While the train was standing the plaintiff in this case was in the middle of the car, and there was no occasion to warn her not to get off. When it was again in motion there was no reason to apprehend that she would attempt to alight, and no duty to watch over her and prevent her from so doing.
We are of opinion that the learned judge was right in withdrawing the case from the jury. The judgment is affirmed.